Although I concur in the court's disposition of the first and second assignments of error, I must respectfully dissent from the court's finding in the third assignment of error that the prosecutor's improper remarks in rebuttal closing argument prejudicially affected defendant's substantial rights.
Prosecutors are granted wide latitude in closing argument and the effect of any prosecutorial misconduct must be considered in light of the whole case. State v. Maurer (1984), 15 Ohio St. 3d 239, 15 OBR 379, 473 N.E.2d 768. Upon review of the record, I find that, although the prosecutor's remarks were improper, I do not consider the remarks, standing alone, to have prejudiced defendant or the have risen to the level of plain error.